         Case 1:20-cv-02830-MKV Document 11 Filed 06/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------- X
                                                     :
JASON MCDUNN,                                        :
                                                     :
                            Plaintiff,               :
                                                       CASE NO. 1:20-cv-02830-MVK
                                                     :
               -v-                                   :
                                                     :
EQM MIDSTREAM PARTNERS, LP, THOMAS                   :
F. KARAM, MICHAEL A. BRYSON, KENNETH                 :
M. BURKE, DIANA M. CHARLETTA, ROBERT                 :
J. COOPER, KIRK R. OLIVER, and LARA E.               :
WASHINGTON,                                          :
                                                     :
                       Defendants.                   :
-----------------------------------------            X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action without prejudice This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

Dated: June 22, 2020                               Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
